COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-09-357-CV



ROGER K. PARSONS, INDIVIDUALLY 	

AND AS THE INDEPENDENT 

ADMINISTRATOR FOR THE ESTATE 

OF ESTHER ANN KARTSOTIS PARSONS

APPELLANT

V.



ROBERT M. GREENBERG; LEGAL SERVICES P.C.
, 
ROBERT M. GREENBERG, ATTORNEY; ROBERT E. MOTSENBOCKER; SHAFER, DAVIS, O'LEARY & STOKER, INC. F/K/A SHAFER, DAVIS, MCCOLLUM, ASHLEY, O'LEARY & STOKER, INC.; LISA A. BLUE BARON, 
AS EXECUTRIX OF THE ESTATE OF FREDERICK M. BARON; BARON & BUDD, P.C.; E.I. DU PONT DE NEMOURS AND COMPANY; CONOCOPHILLIPS F/K/A CONOCO, INC.; RONALD WINDLE TURLEY; AND LAW OFFICES OF WINDLE TURLEY, P.C., A/K/A TURLEY LAW FIRM, P.C.

APPELLEES

----------

FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered appellant’s “Motion To Dismiss The Appeal For Want Of Jurisdiction.”

We received appellant’s pro se notice of appeal on October 12, 2009.  On October 21, 2009, we sent a letter to appellant stating that the court may not have jurisdiction over appellant’s appeal from the trial court’s “Order Denying Motion To Disqualify” because the order did not appear to be an appealable interlocutory order.  On November 23, 2009, we received appellant’s motion to retain the appeal on the docket, granted the motion, and gave the parties until January 5, 2010, to furnish this court with a signed copy of the final order that appellant seeks to appeal.  On February 2, 2010, we received a copy of the trial court’s January 25, 2010 final judgment, and we sent a letter to all parties stating that the court has jurisdiction over appellant’s appeal.

Appellant has now filed a motion to dismiss, arguing that the case should be dismissed because no final, appealable order was furnished to this court by the January 5, 2010 deadline.  Because appellant is requesting that we dismiss his appeal, we grant the motion and dismiss the appeal without prejudice.  
See
 
Tex. R. App. P.
 42.1(a)(1), 43.2(f).

Costs of the appeal shall be paid by appellant, for which let execution issue.  
See 
Tex. R. App. P.
 
42.1(d).



PER CURIAM



PANEL:  GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  April 1, 2010

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.